



Castlight Health, Inc.
2014 Employee Stock Purchase Plan


1.Establishment of Plan. Castlight Health, Inc. proposes to grant options to
purchase shares of Common Stock to eligible employees of the Company and its
Participating Corporations pursuant to this Plan. The Company intends this Plan
to qualify as an “employee stock purchase plan” under Code Section 423
(including any amendments to or replacements of such Section), and this Plan
shall be so construed. Any term not expressly defined in this Plan but defined
for purposes of Code Section 423 shall have the same definition herein. However,
with regard to offers of options for purchase of the Common Stock under the Plan
to employees outside the United States working for a Subsidiary or an Affiliate,
the Board may offer a subplan or an option that is not intended to meet the Code
Section 423 requirements, provided, if necessary under Code Section 423, that
the other terms and conditions of the Plan are met. Subject to Section 14, a
total of six million (6,000,000) shares of Common Stock is reserved for issuance
under this Plan.
In addition, on each January 1 for the first nine (9) calendar years after the
first Offering Date, the aggregate number of shares of Common Stock reserved for
issuance under the Plan shall be increased automatically by the lesser of (a)
the number of shares of Common Stock equal to one percent (1%) of the aggregate
number of outstanding shares of Class A and Class B common stock of the Company
on the immediately preceding December 31 (rounded down to the nearest whole
share) or (b) such number of Shares determined by the Board; provided, however,
that if prior to January 1 of a calendar year, the Board has not either
confirmed the one percent (1%) increase described in clause “(a)” of this
paragraph or approved an increase of a lesser number of Shares, then the Board
shall be deemed to have waived the automatic increase provided for by this
paragraph, and no such increase shall occur for such calendar year; and,
provided further, that the aggregate number of shares issued over the term of
this Plan shall not exceed thirty-six million (36,000,000) shares of Common
Stock.
The number of shares reserved for issuance under this Plan and the maximum
number of shares that may be issued under this Plan shall be subject to
adjustments effected in accordance with Section 14 of this Plan. Capitalized
terms not defined elsewhere in the text are defined in Section 27.
2.Purpose. The purpose of this Plan is to provide eligible employees of the
Company and Participating Corporations with a means of acquiring an equity
interest in the Company through payroll deductions, to enhance such employees’
sense of participation in the affairs of the Company and Participating
Corporations, and to provide an incentive for continued employment.
1
        
         
         29042/00003/FW/11011020.7

--------------------------------------------------------------------------------



3.Administration. The Plan will be administered by the Board or the Compensation
and Talent Committee of the Board (either referred to herein as the
“Committee”). Subject to the provisions of this Plan and the limitations of
Section 423 of the Code or any successor provision in the Code, all questions of
interpretation or application of this Plan shall be determined by the Committee
and its decisions shall be final and binding upon all Participants. The
Committee will have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and decide
upon any and all claims filed under the Plan. Every finding, decision and
determination made by the Committee will, to the full extent permitted by law,
be final and binding upon all parties. Notwithstanding any provision to the
contrary in this Plan, the Committee may adopt rules and/or procedures relating
to the operation and administration of the Plan to accommodate requirements of
local law and procedures outside of the United States. The Committee will have
the authority to determine the Fair Market Value of the Common Stock (which
determination shall be final, binding and conclusive for all purposes) in
accordance with Section 8 below and to interpret Section 8 of the Plan in
connection with circumstances that impact the Fair Market Value. Members of the
Committee shall receive no compensation for their services in connection with
the administration of this Plan, other than standard fees as established from
time to time by the Board for services rendered by Board members serving on the
Board or its committees. All expenses incurred in connection with the
administration of this Plan shall be paid by the Company. For purposes of this
Plan, the Committee may designate separate offerings under the Plan (the terms
of which need not be identical) in which eligible employees of one or more
Participating Corporations will participate, even if the dates of the applicable
Offering Periods of each such offering are identical.
4.Eligibility.
(a)Any employee of the Company or the Participating Corporations is eligible to
participate in an Offering Period under this Plan except that one or more of the
following categories of employees may be excluded from coverage under the Plan
by the Committee (other than where prohibited by applicable law):
(i)employees who are not employed by the Company or a Participating Corporation
prior to the beginning of such Offering Period or prior to such other time
period as specified by the Committee;
(ii)employees who are customarily employed for twenty (20) hours or less per
week;
(iii)employees who are customarily employed for five (5) months or less in a
calendar year;
(iv)employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Corporations or who, as a result of being granted an option
under this Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Corporations; and
2
         
         
         29042/00003/FW/11011020.7

--------------------------------------------------------------------------------



(v)employees who do not meet any other eligibility requirements that the
Committee may choose to impose (within the limits permitted by the Code, if
applicable);
The foregoing notwithstanding, an individual shall not be eligible if his or her
participation in the Plan is prohibited by the law of any country that has
jurisdiction over him or her or if he or she is subject to a collective
bargaining agreement that does not provide for participation in the Plan.
(b)Individuals who provide services to the Company or any of its Participating
Corporations as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes
are not eligible to participate in an Offering Period under this Plan.
5.Offering Dates.
(a)While the Plan is in effect, the Committee shall determine the duration and
commencement date of each Offering Period, provided that an Offering Period
shall in no event be longer than twenty-seven (27) months, except as otherwise
provided by an applicable subplan. Offering Periods may be consecutive or
overlapping. Each Offering Period may consist of one or more Purchase Periods
during which payroll deductions of Participants are accumulated under this Plan.
While the Plan is in effect, the Committee shall determine the duration and
commencement date of each Purchase Period, provided that a Purchase Period shall
in no event end later than the close of the Offering Period in which it begins.
Purchase Periods shall be consecutive.
(b)The initial Offering Period shall commence on the Implementation Effective
Date, and shall end with the Purchase Date that occurs on a date selected by the
Committee (but in any event not more than twenty-seven (27) months after the
Implementation Effective Date). The initial Offering Period shall consist of a
single Purchase Period. Thereafter, a new six-month Offering Period shall
commence on each March 1 and September 1, with each such Offering Period also
consisting of a single six-month Purchase Period, except as otherwise provided
by an applicable subplan. The Committee shall have the power to change these
terms as provided in Section 25 below.
6.Participation in this Plan.
(a)With respect to each Offering Period, an eligible employee determined in
accordance with Section 4 may elect to become a Participant by submitting an
enrollment/change form, or electronic representation thereof, to the Company
and/or via an authorized third-party administrator’s (the “Third Party
Administrator”) standard process, prior to the commencement of the Offering
Period to which such agreement relates in accordance with such rules as the
Committee may determine.
3
         
         
         29042/00003/FW/11011020.7

--------------------------------------------------------------------------------



(b)Once an employee becomes a Participant in an Offering Period, then such
Participant will automatically participate in each subsequent Offering Period
commencing immediately following the last day of such prior Offering Period at
the same contribution level unless the Participant withdraws or is deemed to
withdraw from this Plan or terminates further participation in the Offering
Period as set forth in Section 11 below or otherwise notifies the Company of a
change in the Participant’s contribution letter by filing an additional
subscription agreement or electronic representation thereof with the Company
and/or the Third Party Administrator, prior to the next Offering Period. A
Participant that is automatically enrolled in a subsequent Offering Period
pursuant to this section is not required to file any additional subscription
agreement in order to continue participation in this Plan.
7.Grant of Option on Enrollment. Becoming a Participant with respect to an
Offering Period will constitute the grant (as of the Offering Date) by the
Company to such Participant of an option to purchase on the Purchase Date up to
that number of shares of Common Stock determined by a fraction, the numerator of
which is the amount of the contribution level for such Participant multiplied by
such Participant’s Compensation (as defined in Section 9 below) during such
Purchase Period and the denominator of which is the lower of (i) eighty-five
percent (85%) of the Fair Market Value of a share of the Common Stock on the
Offering Date, or (ii) eighty-five percent (85%) of the Fair Market Value of a
share of the Common Stock on the Purchase Date; provided, however, that the
number of shares of Common Stock subject to any option granted pursuant to this
Plan shall not exceed the lesser of (x) the maximum number of shares set by the
Committee pursuant to Section 10(b) below with respect to the applicable
Purchase Date, or (y) the maximum number of shares which may be purchased
pursuant to Section 10(a) below with respect to the applicable Purchase Date.
8.Purchase Price. The Purchase Price in any Offering Period shall be eighty-five
percent (85%) of the lesser of:
(a)The Fair Market Value on the Offering Date; or
(b)The Fair Market Value on the Purchase Date.
9.Payment of Purchase Price; Payroll Deduction Changes; Share Issuances.
4
         
         
         29042/00003/FW/11011020.7

--------------------------------------------------------------------------------



(a)The Purchase Price of the shares shall be accumulated by regular payroll
deductions made during each Offering Period, unless the Committee determines
that contributions may be made in another form (including payment by check at
the end of a Purchase Period). The deductions are made as a percentage of the
Participant’s Compensation in one percent (1%) increments not less than one
percent (1%), nor greater than fifteen percent (15%) or such lower limit set by
the Committee. “Compensation” shall mean all base salary or regular hourly wages
(or in foreign jurisdictions, equivalent cash compensation); however, the
Committee may at any time prior to the beginning of an Offering Period determine
that for that and future Offering Periods, Compensation shall mean all W-2 cash
compensation, including without limitation base salary or regular hourly wages,
bonuses, incentive compensation, commissions, overtime, shift premiums, plus
draws against commissions (or in foreign jurisdictions, equivalent cash
compensation). For purposes of determining a Participant’s Compensation, any
election by such Participant to reduce his or her regular cash remuneration
under Sections 125 or 401(k) of the Code (or in foreign jurisdictions,
equivalent salary deductions) shall be treated as if the Participant did not
make such election. Payroll deductions shall commence on the first payday
following the last Purchase Date (or the first payday following the
Implementation Effective Date of the Plan with respect to the initial Offering
Period) and shall continue to the end of the Offering Period unless sooner
altered or terminated as provided in this Plan. Notwithstanding the foregoing,
the terms of any subplan may permit matching shares without the payment of any
purchase price.
(b)Subject to Section 25 below and to the rules of the Committee, a Participant
may make changes in the rate of payroll deductions during an Offering Period or
any Purchase Period by filing with the Company a new authorization for payroll
deductions.
(c)Subject to Section 25 below and to the rules of the Committee, a Participant
may reduce his or her payroll deduction percentage to zero during an Offering
Period by filing with the Company a request for cessation of payroll deductions,
and after such reduction becomes effective no further payroll deductions will be
made for the duration of the Offering Period. Payroll deductions credited to the
Participant’s account prior to the effective date of the request shall be used
to purchase shares of Common Stock in accordance with Section (e) below. A
reduction of the payroll deduction percentage to zero shall be treated as such
Participant’s withdrawal from such Offering Period, and the Plan, effective as
of the day after the next Purchase Date following the filing date of such
request with the Company.
(d)All payroll deductions made for a Participant are credited to his or her
account under this Plan and are deposited with the general funds of the Company,
and the Company shall not be obligated to segregate such payroll deductions,
except to the extent required to be segregated due to local legal restrictions
outside the United States. No interest accrues on the payroll deductions. All
payroll deductions received or held by the Company may be used by the Company
for any corporate purpose.
5
         
         
         29042/00003/FW/11011020.7

--------------------------------------------------------------------------------



(e)On each Purchase Date, so long as this Plan remains in effect and provided
that the Participant has not submitted a signed and completed withdrawal form
before that date which notifies the Company and/or the Third Party Administrator
that the Participant wishes to withdraw from that Offering Period under this
Plan and have all payroll deductions accumulated in the account maintained on
behalf of the Participant as of that date returned to the Participant, the
Company shall apply the funds then in the Participant’s account to the purchase
of whole shares of Common Stock reserved under the option granted to such
Participant with respect to the Offering Period to the extent that such option
is exercisable on the Purchase Date. The Purchase Price shall be as specified in
Section 8 of this Plan. Any fractional share, as calculated under this
Subsection (e), shall be rounded down to the next lower whole share, unless the
Committee determines with respect to all Participants that any fractional share
shall be credited as a fractional share. Any amount remaining in a Participant’s
account on a Purchase Date which is less than the amount necessary to purchase a
full share of Common Stock shall be carried forward into the next Purchase
Period or Offering Period, as the case may be (except to the extent required due
to local legal requirements outside the United States), except as otherwise
determined by the Committee. In the event that this Plan has been
oversubscribed, all funds not used to purchase shares on the Purchase Date shall
be returned to the Participant, without interest (except to the extent required
due to local legal requirements outside the United States). No Common Stock
shall be purchased on a Purchase Date on behalf of any employee whose
participation in this Plan has terminated prior to such Purchase Date.
(f)As promptly as practicable after the Purchase Date, the Company shall issue
shares for the Participant’s benefit representing the shares purchased upon
exercise of his or her option.
(g)During a Participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The Participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.
(h)To the extent required by applicable federal, state, local or foreign law, a
Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise in connection with
the Plan. The Company shall not be required to issue any shares of Common Stock
under the Plan until such obligations are satisfied.
10.Limitations on Shares to be Purchased.
(a)No Participant shall be entitled to purchase stock under any Offering Period
at a rate which, when aggregated with such Participant’s rights to purchase
stock, that are also outstanding in the same calendar year(s) (whether under
other Offering Periods or other employee stock purchase plans of the Company,
its Parent and its Subsidiaries), exceeds $25,000 in Fair Market Value,
determined as of the Offering Date, (or such other limit as may be imposed by
the Code) for each calendar year in which such Offering Period is in effect
(hereinafter the “Maximum Share Amount”). The Company may automatically suspend
the payroll deductions of any Participant as necessary to enforce such limit
provided that when the Company automatically resumes such payroll deductions,
the Company must apply the rate in effect immediately prior to such suspension.
(b)The Committee may, in its sole discretion, set a lower maximum number of
shares which may be purchased by any Participant during any Offering Period than
that determined under Section 10(a) above, which shall then be the Maximum Share
Amount for subsequent Offering Periods; provided, however, in no event shall a
Participant be permitted to purchase more than four thousand (4,000) Shares
during any one Purchase Period, irrespective of the Maximum Share Amount set
forth in (a) and (b) hereof. If a new Maximum Share Amount is set, then all
Participants will be notified of such Maximum Share Amount prior to the
commencement of the next Offering Period for which it is to be effective. The
Maximum Share Amount shall continue to apply with respect to all succeeding
Offering Periods unless revised by the Committee as set forth above.
(c)If the number of shares to be purchased on a Purchase Date by all
Participants exceeds the number of shares then available for issuance under this
Plan, then the Company will make a pro rata allocation of the remaining shares
in as uniform a manner as shall be reasonably practicable and as the Committee
shall determine to be equitable. In such event, the Company will give written
notice of such reduction of the number of shares to be purchased under a
Participant’s option to each Participant affected.
6
         
         
         29042/00003/FW/11011020.7

--------------------------------------------------------------------------------



(d)Any payroll deductions accumulated in a Participant’s account which are not
used to purchase stock due to the limitations in this Section 10, and not
covered by Section 9(e), shall be returned to the Participant as soon as
administratively practicable after the end of the applicable Purchase Period,
without interest (except to the extent required due to local legal requirements
outside the United States).
11.Withdrawal.
(a)Each Participant may withdraw from an Offering Period under this Plan
pursuant to a method specified by the Company. Such withdrawal may be elected at
any time prior to the end of an Offering Period, or such other time period as
specified by the Committee.
(b)Upon withdrawal from this Plan, the accumulated payroll deductions shall be
returned to the withdrawn Participant, without interest, and his or her interest
in this Plan shall terminate. In the event a Participant voluntarily elects to
withdraw from this Plan, he or she may not resume his or her participation in
this Plan during the same Offering Period, but he or she may participate in any
Offering Period under this Plan which commences on a date subsequent to such
withdrawal by filing a new authorization for payroll deductions in the same
manner as set forth in Section 6 above for initial participation in this Plan.
12.Termination of Employment. Termination of a Participant’s employment for any
reason, including retirement, death, disability, or the failure of a Participant
to remain an eligible employee of the Company or of a Participating Corporation,
immediately terminates his or her participation in this Plan. In such event,
accumulated payroll deductions credited to the Participant’s account will be
returned to him or her or, in the case of his or her death, to his or her legal
representative, without interest (except to the extent required due to local
legal requirements outside the United States). For purposes of this Section 12,
an employee will not be deemed to have terminated employment or failed to remain
in the continuous employ of the Company or of a Participating Corporation in the
case of sick leave, military leave, or any other leave of absence approved by
the Company; provided that such leave is for a period of not more than ninety
(90) days or reemployment upon the expiration of such leave is guaranteed by
contract or statute. The Company will have sole discretion to determine whether
a Participant has terminated employment and the effective date on which the
Participant terminated employment, regardless of any notice period or garden
leave required under local law.
13.Return of Payroll Deductions. In the event a Participant’s interest in this
Plan is terminated by withdrawal, termination of employment or otherwise, or in
the event this Plan is terminated by the Board, the Company shall deliver to the
Participant all accumulated payroll deductions credited to such Participant’s
account. No interest shall accrue on the payroll deductions of a Participant in
this Plan (except to the extent required due to local legal requirements outside
the United States).
7
         
         
         29042/00003/FW/11011020.7

--------------------------------------------------------------------------------



14.Capital Changes. If the number of outstanding Shares is changed by a stock
dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then the Committee shall adjust the number and
class of Common Stock that may be delivered under the Plan, the Purchase Price
and the number of shares of Common Stock covered by each option under the Plan
which has not yet been exercised, and the numerical limits of Sections 1 and 10
shall be proportionately adjusted, subject to any required action by the Board
or the stockholders of the Company and in compliance with applicable securities
laws; provided that fractions of a Share will not be issued.
15.Nonassignability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 22 below) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be void and without
effect.
16.Use of Participant Funds and Reports. The Company may use all payroll
deductions received or held by it under the Plan for any corporate purpose, and
the Company will not be required to segregate Participant payroll deductions
(except to the extent required due to local legal requirements outside the
United States). Until Shares are issued, Participants will only have the rights
of an unsecured creditor. Each Participant shall receive, or have access to,
promptly after the end of each Purchase Period a report of his or her account
setting forth the total payroll deductions accumulated, the number of shares
purchased, the Purchase Price thereof and the remaining cash balance, if any,
carried forward or refunded, as determined by the Committee in conformance with
Section 9 of the Plan, to the next Purchase Period or Offering Period, as the
case may be.
17.Notice of Disposition. Each U.S. taxpayer Participant shall notify the
Company in writing if the Participant disposes of any of the shares purchased in
any Offering Period pursuant to this Plan if such disposition occurs within two
(2) years from the Offering Date or within one (1) year from the Purchase Date
on which such shares were purchased (the “Notice Period”). The Company may, at
any time during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares. The
obligation of the Participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.
18.No Rights to Continued Employment. Neither this Plan nor the grant of any
option hereunder shall confer any right on any employee to remain in the employ
of the Company or any Participating Corporation, or restrict the right of the
Company or any Participating Corporation to terminate such employee’s
employment.
19.Equal Rights And Privileges. All eligible employees granted an option under
this Plan that is intended to meet the Code Section 423 requirements shall have
equal rights and privileges with respect to this Plan or within any separate
offering under the Plan so that this Plan qualifies as an “employee stock
purchase plan” within the meaning of Section 423 or any successor provision of
the Code and the related regulations. Any provision of this Plan which is
inconsistent with Section 423 or any successor provision of the Code shall,
without further act or amendment by the Company or the Committee, be reformed to
comply with the requirements of Section 423. This Section 19 shall take
precedence over all other provisions in this Plan.
8
         
         
         29042/00003/FW/11011020.7

--------------------------------------------------------------------------------



20.Notices. All notices or other communications by a Participant to the Company
under or in connection with this Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
21.Term; Stockholder Approval. This Plan will become effective on the Effective
Date. This Plan shall be approved by the stockholders of the Company, in any
manner permitted by applicable corporate law, within twelve (12) months before
or after the date this Plan is adopted by the Board. No purchase of shares that
are subject to such stockholder approval before becoming available under this
Plan shall occur prior to stockholder approval of such shares and the Committee
may delay any Purchase Date and postpone the commencement of any Offering Period
subsequent to such Purchase Date as deemed necessary or desirable to obtain such
approval (provided that if a Purchase Date would occur more than twenty-four
(24) months after commencement of the Offering Period to which it relates, then
such Purchase Date shall not occur and instead such Offering Period shall
terminate without the purchase of such shares and Participants in such Offering
Period shall be refunded their contributions without interest). This Plan shall
continue until the earlier to occur of (a) termination of this Plan by the Board
(which termination may be effected by the Board at any time pursuant to Section
25 below), (b) issuance of all of the shares of Common Stock reserved for
issuance under this Plan, or (c) the tenth anniversary of the first Purchase
Date under the Plan.
22.Designation of Beneficiary.
(a)If provided in the subscription agreement, a Participant may file a written
or electronic designation of a beneficiary who is to receive any shares and
cash, if any, from the Participant’s account under this Plan in the event of
such Participant’s death subsequent to the end of a Purchase Period but prior to
delivery to him of such shares and cash. In addition, a Participant may file a
written or electronic designation of a beneficiary who is to receive any cash
from the Participant’s account under this Plan in the event of such
Participant’s death prior to a Purchase Date. Such form shall be valid only if
it was filed with the Company and/or the Third Party Administrator at the
prescribed location before the Participant’s death.
(b)Such designation of beneficiary may be changed by the Participant at any time
by written notice filed with the Company at the prescribed location before the
Participant’s death. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such Participant’s death, the Company shall deliver such cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse
or, if no spouse is known to the Company, then to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.
9
         
         
         29042/00003/FW/11011020.7

--------------------------------------------------------------------------------



23.Conditions Upon Issuance of Shares; Limitation on Sale of Shares. Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange or automated
quotation system upon which the shares may then be listed, exchange control
restrictions and/or securities law restrictions outside the United States, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. Shares may be held in trust or subject to further
restrictions as permitted by any subplan.
24.Applicable Law. The Plan shall be governed by the substantive laws (excluding
the conflict of laws rules) of the State of Delaware.
10
         
         
         29042/00003/FW/11011020.7

--------------------------------------------------------------------------------



25.Amendment or Termination. The Committee, in its sole discretion, may amend,
suspend, or terminate the Plan, or any part thereof, at any time and for any
reason. If the Plan is terminated, the Committee, in its discretion, may elect
to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Common Stock on the next Purchase Date
(which may be sooner than originally scheduled, if determined by the Committee
in its discretion), or may elect to permit Offering Periods to expire in
accordance with their terms (and subject to any adjustment pursuant to
Section 14). If an Offering Period is terminated prior to its
previously-scheduled expiration, all amounts then credited to Participants’
accounts for such Offering Period, which have not been used to purchase shares
of Common Stock, shall be returned to those Participants (without interest
thereon, except as otherwise required under local laws) as soon as
administratively practicable. Further, the Committee will be entitled to
establish rules to change the Purchase Periods and Offering Periods, limit the
frequency and/or number of changes in the amount withheld during a Purchase
Period or an Offering Period, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the administration of the Plan, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with amounts withheld from the Participant’s base salary or
regular hourly wages, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan. Such actions will not require stockholder approval or the consent of
any Participants. However, no amendment shall be made without approval of the
stockholders of the Company (obtained in accordance with Section 21 above)
within twelve (12) months of the adoption of such amendment (or earlier if
required by Section 21) if such amendment would: (a) increase the number of
shares that may be issued under this Plan; or (b) change the designation of the
employees (or class of employees) eligible for participation in this Plan. In
addition, in the event the Committee determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Committee may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequences including, but not limited to: (i) amending the definition of
Compensation, including with respect to an Offering Period underway at the time;
(ii) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price; (iii) shortening
any Offering Period by setting a Purchase Date, including an Offering Period
underway at the time of the Committee action; (iv) reducing the maximum
percentage of compensation a participant may elect to set aside as payroll
deductions; and (v) reducing the maximum number of shares of Common Stock a
Participant may purchase during any Offering Period. Such modifications or
amendments will not require approval of the stockholders of the Company or the
consent of any Participants.
26.Corporate Transactions. In the event of a Corporate Transaction (as defined
below), each outstanding right to purchase Common Stock will be assumed or an
equivalent option substituted by the successor corporation or a parent or a
subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the purchase right, the Offering
Period with respect to which such purchase right relates will be shortened by
setting a new Purchase Date (the “New Purchase Date”) and will end on the New
Purchase Date. The New Purchase Date shall occur on or prior to the consummation
of the Corporate Transaction, and the Plan shall terminate on the consummation
of the Corporate Transaction.
27.Definitions.
(a)“Affiliate” means (i) any entity that, directly or indirectly, is controlled
by, controls or is under common control with, the Company and (ii) any entity in
which the Company has a significant equity interest, in either case as
determined by the Committee, whether now or hereafter existing.
(b)“Board” shall mean the Board of Directors of the Company.
(c)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(d) “Common Stock” shall mean the Class B common stock of the Company.
(e)“Company” shall mean Castlight Health, Inc., a Delaware corporation.
(f)“Corporate Transaction” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or (ii) the consummation of the
sale or disposition by the Company of all or substantially all of the Company’s
assets; or (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
11
         
         
         29042/00003/FW/11011020.7

--------------------------------------------------------------------------------



(g)“Effective Date” shall mean the date on which the Registration Statement
covering the initial public offering of the shares of Common Stock is declared
effective by the U.S. Securities and Exchange Commission.
(h)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(i)“Fair Market Value” shall mean, as of any date, the value of a share of
Common Stock determined as follows:
(i) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable; or
(ii) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Committee deems reliable; or
(iii)if such Common Stock is publicly traded but is neither quoted on the Nasdaq
Market nor listed or admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or
(iv)if none of the foregoing is applicable, by the Committee in good faith.
(j)“Implementation Effective Date” shall mean the date designated by the
Committee to be the date on which the initial Offering Period commences under
the Plan.
(k)“Offering Date” shall mean the first business day of each Offering Period.
However, for the initial Offering Period the Offering Date shall be the
Implementation Effective Date.
(l)“Offering Period” shall mean a period with respect to which the right to
purchase Common Stock may be granted under the Plan, as determined by the
Committee pursuant to Section 5(a).
(m)“Parent” shall have the same meaning as “parent corporation” in Sections
424(e) and 424(f) of the Code.
(n)“Participant” shall mean an eligible employee who meets the eligibility
requirements set forth in Section 4 and who elects to participate in this Plan
pursuant to Section 6(a).
12
         
         
         29042/00003/FW/11011020.7

--------------------------------------------------------------------------------



(o)“Participating Corporation” shall mean any Parent, Subsidiary or Affiliate
that the Board designates from time to time as a corporation that shall
participate in this Plan.
(p)“Plan” shall mean this Castlight Health, Inc. 2014 Employee Stock Purchase
Plan.
(q)“Purchase Date” shall mean the last U.S. business day of each Purchase
Period.
(r)“Purchase Period” shall mean a period during which contributions may be made
toward the purchase of Common Stock under the Plan, as determined by the
Committee pursuant to Section 5(b).
(s)“Purchase Price” shall mean the price at which Participants may purchase a
share of Common Stock under the Plan, as determined pursuant to Section 8.
(t)“Subsidiary” shall have the same meaning as “subsidiary corporation” in
Sections 424(e) and 424(f) of the Code.


13
         
         
         29042/00003/FW/11011020.7